Citation Nr: 9935003	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a nervous disorder.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969, and from May 1987 to August 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1995 rating action 
in which the RO denied the veteran's claims of entitlement to 
service connection for a nervous disorder and hypertension.  
The veteran filed an NOD in October 1995, and the RO issued 
an SOC in November 1995.  The veteran filed a substantive 
appeal in January 1996.  A supplemental statement of the case 
was issued in March 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect the veteran as undergoing 
counseling in 1992 and 1993 following conflicts with a 
superior at work, and being found to suffer from 
"occupational problems".  

3. Upon VA examination in May 1995, the veteran was diagnosed 
with adjustment disorder, with a component of mild to 
moderate depression.  

4. On VA examination in February 1998, the examiner reported 
that no psychiatric diagnosis would be made at that time, 
and further reported that there was no connection between 
any personal difficulties the veteran was currently 
experiencing and his problems in service.  

5. The veteran was not shown to have hypertension in service.  

6. On VA examination in May 1995, the veteran was diagnosed 
with mild hypertension.  

7. The veteran's hypertension is not reflective of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, nor does he have a history of 
diastolic pressure predominantly 100 or more which 
requires continuous medication for control.

8. The veteran's contention that he suffers from a nervous 
disorder and hypertension, and that these disorders had 
their onset in service; is not supported by any medical 
evidence that would render the claims for service 
connection for those disabilities plausible under the law.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for a nervous disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. §  
5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, during 
his first period of active service, there was no diagnosis 
and no treatment for either a nervous disorder or 
hypertension.  During an enlistment medical examination in 
August 1967, the veteran's blood pressure was reported as 130 
(systolic)/70 (diastolic).  During a separation medical 
examination in September 1969, the veteran's blood pressure 
was reported as 122/82.  

Following his release from active service, the veteran filed 
claims of entitlement to service connection.  In May 1979, 
the RO received an undated statement from William M. King, 
D.O.  Dr. King reported that the veteran had been under his 
care for treatment of acute anxiety--depression reaction from 
December 1971 to January 1973, and from August 1975 to 
September 1976.  

Thereafter, the veteran's medical records appear to reflect 
his participation in the military reserves.  He subsequently 
re-enlisted in 1987 and, during his active duty for training 
periods and his second period of active service, there were 
no findings or diagnoses of hypertension.  The highest 
systolic blood pressure reading recorded during this time was 
140 (140/82), which occurred during the veteran's July 1994 
separation examination.  Other systolic readings between 130 
and 139 were recorded on four separate occasions.  As for 
diastolic readings, the highest recorded reading was 98 
(120/98), with a majority of the remaining readings in the 
80's.

With respect to a nervous disorder, the veteran was seen and 
counseled in November and December 1992 at the Naval Health 
Department Medical Clinic in Philadelphia, following 
conflicts with a superior at work.  He was noted to suffer 
from Axis I:  Occupational problem, rule out adjustment 
disorder, rule out major depressive episode--doubt; Axis II:  
Deferred; Axis III:  No diagnosis.  During a follow-up 
session in January 1993, the veteran was noted to be doing 
much better after being transferred to a different work 
space.  Thereafter, in August 1993, the veteran was again 
seen at the medical clinic at the request of his command, 
which inquired as to whether an Axis II condition should be 
diagnosed.  The examiner noted that the veteran had an 
occupational problem, and that an Axis II condition was not 
warranted, given the veteran's history.  During his 
separation examination in July 1994, in a Report of Medical 
History, the veteran reported that he was depressed "over 
his service in the Navy", and also complained of loss of 
memory.  

In December 1994, the veteran filed a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he noted that he suffered from periods of depression.  In May 
1995, he was medically examined for VA purposes.  During a 
mental disorders examination, he reported feeling angry and 
disappointed about the way he was treated after his discharge 
from service, and also reported that he had not been 
recommended for re-enlistment.  In addition, the veteran 
indicated that he had problems sleeping, some difficulty in 
concentration, a short temper, and chronic anger.  He 
reported being in a cycle of insecurity, and that he had seen 
a psychiatrist in May 1994.  The examiner's diagnosis was 
adjustment disorder with a component of mild to moderate 
depression.  The prognosis with treatment was noted as good.  
In addition, during a general medical examination, the 
veteran's blood pressure, taken from the left arm, was 
recorded as 130/100, 120/95, 120/95, and 130/95.  The 
examiner noted that the veteran suffered from mild high blood 
pressure.  

In September 1995, the veteran was denied service connection 
for a nervous disorder and hypertension.  He appealed the 
decision and, in a VA Form 9 (Appeal to the Board of 
Veterans' Appeals), he reported that he had been treated and 
prescribed medication during his last active service tour, 
although for which disorder was not specified.  He also 
reported that he had experienced on-going bouts of anxiety 
and depression since his separation from the Navy.  

Subsequently, in February 1998, the veteran was medically 
examined for VA purposes.  He reported having received 
treatment for anxiety and depression from 1971 to 1973, from 
an osteopathic physician, although it was not known whether 
the doctor was a psychiatrist.  The veteran reported not 
having received psychiatric treatment since 1976.  Upon 
clinical evaluation, there was no evidence of cognitive 
deficit, psychosis, depression, or anxiety.  While the 
veteran was noted to have made subjective complaints of 
depression, the examiner did not find this objectively 
demonstrated by the his behavior.  The examiner specifically 
commented that no psychiatric diagnosis was to be made at the 
time, and opined that there was no connection between any 
personal difficulties the veteran was having currently, and 
his problems in the service.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

A veteran shall be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within one year following service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999).  For hypertension to be compensable 
as 10 percent disabling for rating purposes, there must a 
showing of diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more; or, a minimum 
evaluation of 10 percent is assigned for an individual with a 
history of diastolic pressure predominantly 100 or more, who 
requires continuous medication for control.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).  

Furthermore, the Board notes that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this diagnostic code, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

With respect to a nervous disorder, following a review of the 
evidence, the Board finds that the veteran has not submitted 
a well-grounded claim.  In reaching this conclusion, we note 
that the veteran's service medical records for his first 
active service period reflect no treatment for a nervous 
disorder.  He was subsequently noted to have been treated by 
Dr. King from 1971-73 and from 1975-76, for acute anxiety--
depressive reaction.  However, there was no indication that 
this condition was chronic, given the lack of subsequent 
treatment.  The veteran subsequently re-entered active 
service in 1987 and, during an enlistment medical 
examination, was not found to suffer from any nervous or 
psychiatric disorder. No nervous or psychiatric disorder was 
diagnosed in during service, although the veteran was found 
to have "occupational problems" stemming from conflicts at 
work.  Furthermore, no nervous or psychiatric disorder was 
diagnosed during a separation medical examination in 1994, 
although the veteran complained of being depressed over his 
service in the Navy.  

On VA examination in May 1995, the veteran was diagnosed with 
adjustment disorder with a component of mild to moderate 
depression.  The disorder appeared to be related to the 
veteran's civilian life, given that the examiner did not 
relate it to active service.  In any event, upon VA 
examination in February 1998, an examiner noted that he had 
reviewed the veteran's claims file, and that no psychiatric 
diagnosis would be made at that time.  The examiner opined 
that there was no connection between any personal 
difficulties the veteran was then having and his problems in 
the service.  

Under the circumstances described above, given the most 
recent medical evidence reflecting that the veteran does not 
suffer from a nervous disorder or other psychiatric illness, 
he has not satisfied the threshold requirement for a well-
grounded claim as set forth by the Court in Caluza, above.  
That is, the veteran has not presented evidence of a current, 
medically diagnosed disability.  

With respect to hypertension, following review of the medical 
evidence, we also find that the veteran has not submitted a 
well-grounded claim.  In reaching this conclusion, we note 
that service medical records fail to reveal any findings or 
diagnosis indicative of hypertension.  During the veteran's 
combined active service periods, to include what appears to 
be active duty for training while a reservist, the highest 
systolic blood pressure reading recorded was 140 (140/82), 
which occurred at the time of his July 1994 separation 
examination.  Other systolic readings between 130 and 139 
were recorded on four different occasions.  As for diastolic 
readings, the highest was 98 (120/98), with a majority of the 
remaining readings in the 80's.  Upon VA examination in May 
1995, the veteran was diagnosed with mild hypertension, with 
recorded blood pressure readings of 130/100, 120/95, 120/95, 
and 130/95.  This diagnosis was given within one year of the 
veteran's separation from active service.  Otherwise, post-
service evidence does not reflect the veteran receiving 
treatment or medication for hypertension.  

As noted above, the law permits a grant of service connection 
for hypertension, even where it was not otherwise established 
as incurred in service, if the disease is manifested to a 
compensable degree within one year following service.  For 
hypertension to be compensable as 10 percent disabling for 
rating purposes, there must be a showing of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more; a compensable rating may also be 
assigned where there is a history of diastolic pressure 
predominantly 100 or more, requiring continuous medication 
for control.  When we consider the blood pressure readings 
recorded on VA examination in May 1995 with the above noted 
required readings needed to establish a compensable rating, 
we find that the veteran's readings are not high enough to 
meet the compensable-rating criteria so as to invoke the 
statutory presumption, and thus his claim for service 
connection must be denied.  

The veteran has been very specific in asserting that he 
suffers from a nervous disorder and hypertension as a result 
of his active service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, and 
his belief that he suffers from a service-related 
disabilities, our decision must be based on competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran suffers from a nervous disorder 
that is service-related, or that he meets the requirements of 
the post-service presumption provisions for hypertension.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  Voerth v. West, 
___Vet. App.___, No. 95-904, slip op. at 4 (Oct. 15, 1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for nervous disorder and hypertension, regardless of 
the fact that he currently is not shown to be suffering from 
a disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claims for 
service connection for a nervous disorder and hypertension 
must be denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a nervous disorder 
is denied.  

2. Entitlement to service connection for hypertension is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

